Case 3:20-cv-00831-DJN-EWH Document 10 Filed 02/03/21 Page 1 of 1 PagelD# 33

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DEMETRIUS RIDDICK,
Plaintiff,
v. Civil No. 3:20cv$31 (DJN)

WELL PATH,
Defendant.

MEMORANDUM OPINION
By Memorandum Order entered on December 21, 2020, the Court directed Plaintiff to
pay an initial partial filing fee of $19.40 or state under penalty of perjury that he did not have
sufficient assets to pay such a fee within eleven (11) days of the date of entry thereof pursuant to
28 U.S.C. § 1915(b)(1). (ECF No. 9.) Plaintiff has neither paid the initial partial filing fee nor
averred that he cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed in forma
pauperis. Plaintiff's disregard of the Court’s directives warrants dismissal of the action under
Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.
Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to
Plaintiff.
An appropriate Order shall issue.
/s/ {
David J. Novak
United States District Judge

Richmond, Virginia
Dated: February 3.2021
